                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


LESLEY ANN SAKETKOO, MD, MPH                                       CIVIL ACTION

VERSUS                                                                No. 19-12578

TULANE UNIVERSITY                                                      SECTION I
SCHOOL OF MEDICINE, ET AL.

                                       ORDER

         Considering the joint motion 1 to stay the above-captioned case or, in the

alternative, continue trial and corresponding scheduling order deadlines,

         IT IS ORDERED that the motion is GRANTED IN PART and DENIED IN

PART. The trial set for August 24, 2020 shall be CONTINUED. This Court’s case

manager shall hold a scheduling conference to set a new trial date and corresponding

scheduling order deadlines.

         IT IS FURTHER ORDERED that the motion to stay is DENIED.

         New Orleans, Louisiana, April 8, 2020.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 44.
